 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11
12
     LEE TAYLOR,                                     )    CIVIL NO. 1:19-cv-00815-JDP
13                                                   )
          Plaintiff,                                 )    STIPULATION TO VOLUNTARY
14        v.                                         )    REMAND PURSUANT TO SENTENCE
                                                     )    FOUR OF 42 U.S.C. § 405(g) AND TO
15   COMMISSIONER OF SOCIAL SECURITY,                )    ENTRY OF JUDGMENT; ORDER
          Defendant.                                 )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
19          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
20   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
21   that the above-entitled action shall be remanded to the Commissioner of Social Security for
22   further administrative proceedings.
23          Upon remand, the Office of Hearing Operations will remand the case to an
24   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
25
     evidence of record. The parties further request that the Court direct the Clerk of the Court to
26
     enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision
27
     of the Commissioner.
28


                                                      1
 1          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 2   Social Security Act, 42 U.S.C. 405(g).
 3
 4
            Respectfully submitted this 15th day of January 2020.
 5
 6
 7   Dated: January 15, 2020                     /s/ Steven G. Rosales*
                                                 STEVEN G. ROSALES
 8                                               Attorney for Plaintiff
 9                                               *Authorized via e-mail on Jan. 15, 2020

10                                               MCGREGOR W. SCOTT
11                                               United States Attorney
                                                 DEBORAH LEE STACHEL
12                                               Regional Chief Counsel, Region IX
13                                               Social Security Administration

14                                        By:    /s/ Ellinor R. Coder
                                                 ELLINOR R. CODER
15                                               Special Assistant United States Attorney
16
                                                 Attorneys for Defendant
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
                                                  ORDER
 1
 2        Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
 3
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, it is
 4
     ordered that this action be remanded to the Commissioner of Social Security for further
 5
     proceedings consistent with the terms of the stipulation.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated:     January 16, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
10
11
12
13   No. 204.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
